

Exhibit 10.6
TENTH AMENDMENT TO THE PROGESSIVE CORPORATION
EXECUTIVE DEFERRED COMPENSATION TRUST
(November 8, 2002 Amendment and Restatement)


THIS TENTH AMENDMENT, effective as of the date set forth herein, is by and
between Fidelity Management Trust Company (the “Trustee”) and The Progressive
Corporation (the “Company”);
WITNESSETH:
WHEREAS, the Trustee and the Company heretofore entered into a Trust Agreement
dated November 8, 2002 (the “Trust Agreement”), with regard to The Progressive
Corporation Executive Deferred Compensation Trust (the “Trust”); and


WHEREAS, the Trustee and the Company now desire to amend said Trust Agreement as
provided for in Section 12 thereof;


NOW THEREFORE, in consideration of the above premises, the Trustee and the
Company hereby amend the Trust Agreement by:


(1)
Effective January 1, 2015, restating Section 9, Compensation and Expenses of
Trustee, as follows:



Section 9. Compensation and Expenses of Trustee.


Company shall cause the Plan to pay or shall itself pay to Trustee, within
thirty (30) days of receipt of the Trustee’s bill, the fees for services in
accordance with Schedule B. Fees for services are specifically outlined in
Schedule B and are based on any assumptions identified therein. The Trustee
shall maintain its fees through December 31, 2019, provided, however, in the
event that the Plan characteristics referenced in the assumptions outlined in
Schedule B change significantly (which shall be defined as plus or minus 10%) by
either falling below or exceeding current or projected levels, such fees may be
subject to revision, upon mutual renegotiation.


Any overcharge by the Trustee, or underpayment of fees or expenses by the
Company that is the result of a good-faith fee dispute, shall bear interest
until paid by the appropriate party with such interest determined by calculating
the average of the prime rates reported in the Wall Street Journal from the date
of overpayment or underpayment until such corrective payment is made by the
appropriate party. Any underpayment of fees or expenses by the Company that is
not the subject of a good-faith fee dispute shall bear interest until paid at
the rate of the lesser of (i) 1½% per month, or (ii) the maximum amount
permitted by law.


All expenses of the Trustee relating directly to the acquisition and disposition
of investments constituting part of the Trust, and all taxes of any kind
whatsoever that may be levied or assessed under existing or future laws upon or
in respect of the Trust or the income thereof, shall be a charge against and
paid from the Trust.


(2)
Effective January 1, 2015, adding a new section, Section 16, Use of Omnibus
Accounts, as follows:



Section 16. Use of Omnibus Accounts.


Notwithstanding any other provisions of this Agreement, Company understands,
acknowledges and agrees that, (i) the Trustee utilizes omnibus accounts at
unaffiliated banks to facilitate transactions for the plans it



The Progressive Corporation – Strategic    Confidential Information
Tenth Amendment – NQ Trust     - 1 -
Plan #14018

--------------------------------------------------------------------------------



services and commingles funds in transit to or from The Progressive Corporation
Executive Deferred Compensation Trust, including other funds similarly in
transit to or from other plans and trusts and (ii) if markets permit, omnibus
account balances may be invested in short-term investments with the aim of
earning a rate approximating the Target Federal Funds Rate and/or money market
rates (such earnings are referred to as “float earnings”); and (iii) the Trustee
will use these earnings to pay bank fees associated with the above-referenced
defined contribution plan transactions and make other required adjustments and
will retain any float earnings that exceed such fees and adjustments as
compensation for its services (such earnings are referred to as “Net Float
Earnings”), subject to the Revenue Credit as set forth in Schedule B. The
Trustee shall pay bank fees to the extent they exceed float earnings.


The amount of float earnings generated depends on market conditions, as well as
on the length of time that funds are held in the omnibus accounts. The following
time frames apply with respect to funds held in these accounts:


•
If contributions and instructions to purchase investment options are received by
the Trustee In Good Order before the close of trading, the Trustee executes
transactions in the investment options as of that day’s closing price (the
“transaction date” or “T”). Contributions are held in the omnibus account until
the following business day (“T+1”) for the vast majority of investment options.
For share accounted company stock transactions, contributions may be held in the
omnibus account until T+3.



•
Instructions to exchange investment options received by the Trustee In Good
Order before the close of trading are processed in that day's nightly cycle. For
the vast majority of investment options, exchanges generate no overnight
balances, as money is received from one investment option and conveyed to
another investment option on the same business day.  The limited exceptions to
this would occur if investment options have different settlement rules and
Fidelity Management Trust Company serves as trustee of the Plan, in which case
balances attributable to the exchange may remain in an omnibus account for a few
days.

 
•
Instructions to make disbursements received In Good Order before the close of
trading are processed in that day's nightly cycle and reflected as debits from
the Trust as of that date ("T").  Proceeds attributable to the disbursement are
received into the omnibus account based on the settlement period for the
investment options, which in the substantial majority of investment options is
T+1. After the deduction of tax withholding, if applicable, disbursements are
typically made on T+2 or T+3 either through electronic funds transfers or by
mailing a check.  Disbursement proceeds distributed by check, net of any tax
withholdings, remain in the omnibus account until the check is presented for
payment.



Neither the Company nor the Plan shall be liable for any diminution in the value
of such overnight investments. Provided that the Company has provided timely
funding, neither the Company nor the Plan shall be responsible for any failure
to settle or clear from such omnibus accounts any proper or timely trade or
disbursement if such failure results from a decrease in the value, or temporary
inaccessibility of funds attributable to either the use of a specific bank or
the overnight investment of balances from such accounts.





The Progressive Corporation – Strategic    Confidential Information
Tenth Amendment – NQ Trust     - 2 -
Plan #14018

--------------------------------------------------------------------------------



(3)
Effective January 1, 2015, adding a new section, Section 17, Inspection and
Audit, as follows:



Section 17. Inspection and Audit.


The Trustee will provide to auditors (including third-party auditors and
Company’s internal audit staff) as Company may designate in writing, access to
any Trustee owned or managed facility at which the services are being performed,
to appropriate Trustee management personnel, and to the data and records (and
other documentation reasonably requested by the Company) maintained by the
Trustee with respect to the services solely for the purpose of examining (i) all
transactional records specific to the Company or the Plan generated by the
Trustee in accordance with subparagraphs (a) and (b) above and all transactional
books and records specific to the Company or the Plan maintained by the Trustee
in order to provide the services, (ii) documentation of service level
performance, and (iii) invoices to the Company. Any such audits will be
conducted at the Company’s expense. The Company and its auditors will first look
to the most recent Service Organization Control I Report Type II (“Type II
SOC”), formerly referred to as a Service Auditor’s Report or SAS 70 Report,
before conducting further audits. Type II SOC reports will be issued by the
Trustee or its affiliate’s independent public accounting firm in accordance with
Statement on Standards for Attestation Engagements No. 16 (“SSAE 16”), Reporting
on Controls at a Service Organization, or superseding standards set forth by the
American Institute of Certified Public Accountants. Excepting audit requests
from governmental or regulatory agencies, if a matter is not covered in such
Type II SOC, then the Company will provide the Trustee not less than thirty (30)
days prior written notice of an audit and will provide a proposed detailed scope
and timeframe of the audit requested by the Company to the Trustee in writing at
least thirty (30) days prior to date of the audit, unless the parties mutually
agree in writing to a shorter notice period. The Company and its auditors will
conduct such audits in a manner that does not unreasonably disrupt Trustee’s
operations. Audits may be conducted only during normal business hours and no
more frequently than annually unless otherwise required as a matter of law or
for compliance with regulatory or contractual requirements. Any audit assistance
provided by the Trustee in excess of 35 hours per annum shall be provided on a
fee-for-service basis at the Special Project Rate set forth in Schedule B. In
addition, the Company will reimburse the Trustee for any preapproved out of
pocket expenses incurred by the Trustee in connection with an audit conducted
pursuant to this section. The Company and its auditors will be entitled to
review or audit only relevant Company specific data, provided that such data
does not include any (i) data or information of other customers or clients of
the Trustee, (ii) any of Trustee’s proprietary data, or (iii) any other
Confidential Information of the Trustee that is not relevant for the purposes of
the audit. The Trustee will make its personnel, who are reasonably needed to
facilitate the audit, available to the Company. The Company and its auditors
will not be entitled to logical access to the Trustee’s networks and systems,
nor unrestricted physical access to Trustee’s facilities and personnel. Reviews
of processes, controls, and support documentation will be facilitated with
appropriate Trustee’s personnel. The Trustee will reasonably cooperate in the
audit, will make available on a timely basis the information reasonably required
to conduct the audit and will assist the designated employees of the Company or
its auditors as reasonably necessary. To the maximum extent possible, audits
will be designed and conducted (in such manner and with such frequency) so as
not to interfere with the provision of the services. The Company will not use
any competitors of the Trustee (or any significant subcontractor of Trustee
under this Trust Agreement) to conduct such audits. The auditors and other
representatives of the Company will execute and deliver such confidentiality and
non-disclosure agreements and comply with such security and confidentiality
requirements as the Trustee may reasonably request in connection with such
audits.





The Progressive Corporation – Strategic    Confidential Information
Tenth Amendment – NQ Trust     - 3 -
Plan #14018

--------------------------------------------------------------------------------



(4)
Effective January 1, 2015, adding a new section, Section 18, Assignment, as
follows:



Section 18. Assignment.


This Trust Agreement, and any of the rights and obligations hereunder, may not
be assigned by any party without the prior written consent of the other
party(ies), and such consent may be withheld in any party’s sole discretion.
Notwithstanding the foregoing, Trustee may assign this Trust Agreement in whole
or in part, and any of its rights and obligations hereunder, to a subsidiary or
affiliate of Trustee. The Trustee shall provide notice to the Company within
sixty (60) days after occurrence. In addition, Company may assign this Trust
Agreement in whole or in part, and any of its rights and obligations hereunder,
to an affiliate of the Company without the consent of the Trustee, provided that
such assignee is sufficiently well capitalized to meet its obligations
hereunder. All provisions in this Trust Agreement shall extend to and are
binding upon the parties hereto and their respective successors and permitted
assigns.


(5)
Effective January 1, 2015, adding a new section, Section 19, Resolution of
Disputes, as follows:



Section 19. Resolution of Disputes.




(a)
Informal Dispute Resolution.

    
In the event that there is a dispute, claim, question or difference arising out
of or relating to this Trust Agreement or any alleged breach hereof (a
“Dispute”) (except to the extent such Dispute is covered by Section 19(c)
hereof), prior to the initiation of any action in a court of law, the parties
will use reasonable efforts to settle such Dispute. During the course of such
discussions, all reasonable requests made by one party to another for
non-privileged information, reasonably related to the Dispute, will be honored
in order that each of the parties may be fully apprised of the other’s position.
The specific format for such discussions will be left to the discretion of the
parties, but may include the preparation of agreed-upon statements of fact or
written statements of position.


(b)
Non-Binding Mediation.



Except as expressly provided otherwise in this Trust Agreement, if the parties
do not reach a solution pursuant to the provisions of Section 19(a) within a
period of twenty (20) business days, then upon written notice by a party to the
other party delivered within ten (10) business days following the expiration of
such twenty-day period, the parties will attempt in good faith to resolve the
Dispute by non-binding mediation. Formal proceedings for the resolution of a
Dispute may not be commenced until the earlier of (i) the good-faith
determination by the appropriate senior executives of each party that amicable
resolution through continued negotiation of the matter does not appear likely;
or (ii) thirty (30) days following the date that the Dispute was first referred
to the mediator. The mediator will be mutually agreed upon by the parties.


(c)
Exceptions to Dispute Resolution Procedure.

    
The provisions of this Section 19 will not be construed to prevent a party from
(i) seeking a temporary restraining order or injunctive or other equitable
relief with respect to a breach (or attempted or threatened breach) of this
Trust Agreement by the other party, or (ii) making any claim or asserting any
defense in litigation or other formal proceedings to the extent necessary (A) to
avoid the expiration of any applicable limitations period, (B) to preserve a
superior position with respect to other creditors, or (C) in the case of



The Progressive Corporation – Strategic    Confidential Information
Tenth Amendment – NQ Trust     - 4 -
Plan #14018

--------------------------------------------------------------------------------



claims involving third parties, to allow for an expeditious and orderly
presentation of a party’s claims or defenses.


(6)
Effective January 1, 2015, amending Other, of Schedule “A”, Recordkeeping And
Administrative Services, to add a new item as follows:



*    Special Projects. Special projects shall be the fulfillment of
a client-specific request that is not included in the services as documented in
this Agreement. Examples shall include, but not be limited to, the following:


•
additional feeds, custom service features and special processing.

•
Plan and program changes.

•
Change in scope of existing services as documented in directions documents
describing the services. 

•
Client specific processing requested as an alternative to Fidelity’s standard
solution including any additional resources to support said non-standard
solution. Examples include change to data feeds, special offering windows and
procedural changes.

•
Support of Corporate Actions.  Examples include reorganization, layoff, mergers,
acquisitions and divestitures.

•Custom communications development.
•Investment option changes.


Fees for special projects are outlined in Schedule B, Fee Schedule, of this
Agreement.


(7)
Effective January 1, 2015, amending the investment options section of Schedule
A, Recordkeeping And Administrative Services, to add the following:



The Named Fiduciary hereby directs that the assets deposited in the Revenue
Credit Account shall be invested in the Fidelity Retirement Money Market
Portfolio.


(8)
Effective January 1, 2015, amending Schedule B, Fee Schedule, to add a new item,
as follows:



Special Projects Rate:        $175.00 per hour


(9)
Effective January 1, 2015, amending Schedule B, Fee Schedule, to delete the
following:



Annual Recordkeeping Fee        $0.


And add the following:


$50 per Participant per year, billed and payable quarterly. This fee will be
imposed pro rata for each calendar quarter, or any part thereof, that it remains
necessary to keep a Participant's account(s) as part of the Plan's records,
e.g., vested, deferred, forfeiture, top-heavy and terminated Participants who
must remain on file through calendar year-end for 1099-R reporting purposes.







The Progressive Corporation – Strategic    Confidential Information
Tenth Amendment – NQ Trust     - 5 -
Plan #14018

--------------------------------------------------------------------------------



PARTICIPANT REVENUE CREDIT


A.     Calculation. The Trustee shall fund a Participant Revenue Credit each
quarter, beginning with the first quarter of 2015, calculated as the sum of the
following:


1.
Credits attributable to Fidelity investment products:



Average quarterly balances held in the Plan of deemed investments into Fidelity
investment products multiplied by one-quarter (1/4) of the following rates
respectively:


(a)
Actively managed (non Class K) Fidelity equity Mutual Funds: 35 basis points per
annum;



(b)
Actively managed (non Class K) Fidelity Freedom® Funds: 35 basis points per
annum;



(c)
Actively managed (Class K) Fidelity equity Mutual Funds: 20 basis points per
annum;



(d)    Fidelity Freedom® K Funds: 20 basis points per annum;


(e)    Fidelity Enhanced Equity Index Funds: 10 basis points per annum;


(f)
Actively managed Fidelity fixed income and money market Mutual Funds, except for
certain Fidelity institutional money market Mutual Funds (e.g. FIMM Funds): 20
basis points per annum;



(g)
Actively managed Fidelity and Pyramis commingled pools (excluding all stable
value commingled pools): 10 basis points per annum;



(h) Managed Income Portfolio I: 20 basis points per annum.


Company agrees that if any additional deemed investments into Fidelity
investment products are added to the Plan, as directed by the Company, that the
standard credits for those products at that time shall apply.


2.     Credits attributable to deemed investments into Non-Fidelity investment
products:


Average quarterly balances held in the Plan of deemed investments into
non-Fidelity investment products multiplied by the quarterly rate that the
non-Fidelity vendor has agreed to use to determine payments to FIIOC.


B.     Allocation. The Participant Revenue Credit shall be allocated to Eligible
Participants (defined below) as follows:


1.
Crediting Date: Participant Revenue Credits shall be allocated to the accounts
of Eligible Participants as soon as administratively feasible (generally within
15 business days) after a quarterly recordkeeping invoice has been prepared and
sent.






The Progressive Corporation – Strategic    Confidential Information
Tenth Amendment – NQ Trust     - 6 -
Plan #14018

--------------------------------------------------------------------------------



2.
Eligible Participants. For the quarterly allocation attributable to any
investment product listed in (A), an Eligible Participant shall be any
participant or beneficiary with a balance greater than zero in such deemed
investment product on the Crediting Date.



3.
Allocation Method:  Allocations shall be made to Eligible Participants pro rata
based on the ratio of each Participant’s balance in the deemed investment fund
on the Crediting Date to the total balances for all Eligible Participants in
such deemed investment fund on the Crediting Date. The Allocations will be used
to purchase whole and fractional shares of the deemed investments in the
Eligible Participant Accounts. In the event a residual amount is insufficient to
purchase a fractional share it will not be funded.



4.
Directions: In allocating to Eligible Participants, the Trustee shall follow
directions attached as Schedule B-2.

REVENUE CREDIT – NET FLOAT EARNINGS


A.    Calculation and Funding. The Trustee shall make a payment each quarter
(“Revenue Credit”) to a suspense account in the Plan Trust (“Revenue Credit
Account”), beginning with the first quarter of 2015, calculated as the net float
earnings attributable to the Plan Trust for such quarter.


B.    Investment. The Revenue Credit Account shall be invested in the fund
specified for such purpose on Schedule C, Investment Options.


C.Application of Account. The Company may direct Fidelity to use amounts held in
the Revenue Credit Account to reimburse the Company for fees and expenses
associated with services provided to the Plan, or pay such vendors, including
Fidelity or third parties, directly. Procedures in accordance with Schedule B-1
shall govern payment of third parties.


D.Directions. The Company shall provide direction to Fidelity when it wishes to
use amounts held in the Revenue Credit Account for the payment of Plan expenses.
In providing any direction to pay expenses, the Company shall have concluded
that the payments are permissible under the Plan and meet the requirements of
applicable laws, including ERISA and the Code.


12b-1 PROVISIONS


A. 12b-1 Provisions. To the extent any Participant Revenue Credits or Revenue
Credits described above are deemed to be attributable to investments in Fidelity
Mutual Funds that have adopted a plan pursuant to Rule 12b-1 under the
Investment Company Act of 1940 ("1940 Act") at the time such Participant Revenue
Credits or Revenue Credits are made, such Participant Revenue Credits or Revenue
Credits shall be made available pursuant to such plan ("12b-1 Payments”), and
the following conditions shall apply:


1.
The obligation to make 12b-1 Payments shall continue in effect for one year from
the Effective Date of this amendment, and shall continue for successive annual
periods only upon at least annual approval by a vote of the majority of the
Trustees for each of those Fidelity Mutual Funds that have adopted such plans,
including a majority of those Trustees that are not "interested persons" (as
defined in the 1940 Act) of such Mutual Funds and who have no direct or indirect
financial interest in the operation of the plan or any agreement related thereto
("Qualified Trustees").






The Progressive Corporation – Strategic    Confidential Information
Tenth Amendment – NQ Trust     - 7 -
Plan #14018

--------------------------------------------------------------------------------



2.
Notwithstanding any provision hereof to the contrary, the obligation to make
these 12b-1 Payments with respect to any plan may be terminated without penalty
at any time, upon either a vote of a majority of the Qualified Trustees, or upon
a vote of a majority of the outstanding voting securities (as defined in the
1940 Act) of the applicable Fidelity Mutual Fund to terminate or not continue
the plan for the applicable Fidelity Mutual Fund.



3.
Upon assignment of this Agreement, the obligation to make 12b-1 Payments shall
automatically terminate.



(10)
Effective January 1, 2015, amending to add Schedules B-1 and B-2 in their
entirety as attached hereto.





IN WITNESS WHEREOF, the Trustee and the Company have caused this Tenth Amendment
to be executed by their duly authorized officers effective as of the day and
year first above written. By signing below, the undersigned represent that they
are authorized to execute this document on behalf of the respective parties.
Notwithstanding any contradictory provision of the agreement that this document
amends, each party may rely without duty of inquiry on the foregoing
representation.


THE PROGRESSIVE CORPORATION
FIDELITY MANAGEMENT TRUST

COMPANY


By: ____________________________________     By:
_______________________________________
Its Authorized Signatory Date        FMTC Authorized Signatory Date



The Progressive Corporation – Strategic    Confidential Information
Tenth Amendment – NQ Trust     - 8 -
Plan #14018

--------------------------------------------------------------------------------



SCHEDULE B-1 - Procedures Governing Revenue Credit Account


The following procedures govern the funding and use of the Revenue Credit
Account.
Payment to Third Parties or Reimbursements to Company
(1)    Upon receipt of payment instructions in good order from an authorized
signer for the Company, Trustee shall redeem shares or units of investment
options held in the Revenue Credit Account necessary to make such payments, and
shall issue payment as soon as administratively feasible thereafter (typically
within 5 business days).
(2)    Trustee shall have no obligation to process payment instructions that
alone, or in aggregate with other instructions issued on the same date or
already pending, exceed the amount of the Revenue Credit Account. Trustee will
promptly notify the Company if the direction is not in good order or if the
payment has been returned, but it shall be the responsibility of the party
providing the direction to correct and resubmit any requested payment
instructions.
(3)    The Revenue Credit Account may not be used to offset, reimburse or pay:
(i) expenses that have been deducted from Participant accounts; or (ii) expenses
that are accrued in the net asset value or mil rate of an investment option.
(4)    The directing party shall have the sole responsibility to issue timely
payment instructions. Trustee is not responsible for any late charges, interest
or penalties that may accrue owing to untimely submission to Trustee of
directions in good order or Fidelity’s processing of such instructions in
accordance herewith. Trustee shall not be responsible for calculating amounts
owed for any Plan payment (other than amounts owed to Trustee or its affiliates)
and shall not use amounts held in the Revenue Credit Account to defray amounts
requiring calculation (such as late charges, interest or penalties) unless such
charges have been calculated and included in a specific amount Trustee has been
directed to pay.
(5)    Directions to make payment from the Revenue Credit Account shall be
submitted through Trustee’s internet application for Company.
Payment to Trustee
The Company may direct Trustee to use Revenue Credits, to the extent available,
to pay invoices for Trustee -provided services. Any charges for Trustee
-provided services not paid by Revenue Credits shall be due and payable pursuant
to applicable invoice and contract terms.





The Progressive Corporation – Strategic    Confidential Information
Tenth Amendment – NQ Trust     - 9 -
Plan #14018

--------------------------------------------------------------------------------



SCHEDULE B-2 - Directions Governing Revenue Credits and Participant Revenue
Credits
The Company hereby directs as follows:
 
1.
Participant Revenue Credits allocated to Eligible Participant accounts shall be
deemed to be invested: (Choose one option listed below)

Pro rata across current investments and sources




2.
Deposits in the Revenue Credit Account will be invested in the first available
source in the Plan’s source hierarchy, which can be viewed on Fidelity Plan
Sponsor Webstation®, unless the box is checked below and another source is
specified. Please note that the source used will not impact testing and
reporting.

Use the following source for allocations to the Revenue Credit Account: [Source
Number & Name]


_________________________________________________________




Trustee shall be responsible for implementing the directions provided above, but
has no responsibility for the legality or appropriateness of such directions.
The Company may alter these directions at any time with reasonable advance
notice and after consultation concerning the administrative feasibility of
alternative directions.
COMPANY
By:__________________________________
Name: _______________________________
Title: ________________________________
Date: ________________________________





The Progressive Corporation – Strategic    Confidential Information
Tenth Amendment – NQ Trust     - 10 -
Plan #14018